Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Burton A. Amernick on 07/23/2022.

The application has been amended as follows: 

In the claims 1, 7, 11 and 12-13 as follows:
Claim 1.	(Currently Amended) A composition which comprises, in a cosmetically acceptable medium:
(a) 5% to 25% by weight relative to the total weight of the composition of at least one photoprotective system capable of screening out UV radiation and which comprises one or more lipophilic organic screening agents;
(b) from 0.5% to 3% 
(c) 0.01% to 10% by weight relative to the total weight of the composition of at least one C8-C30alkyl(poly)glycoside,
and wherein the composition has an increased matt effect.
7. 	(Currently Amended) The composition as claimed in claim 1, in which the at least one C8-C30alkyl(poly)glycoside is present in concentrations ranging from 0.1% to 6% by weight relative to the total weight of the composition.
11. 	(Withdrawn- Currently Amended) The composition as claimed in claim 1 one or more lipophilic organic UV-screening agents are chosen from cinnamic derivatives; anthranilates; salicylic derivatives; dibenzoylmethane derivatives; camphor derivatives; benzophenone derivatives; ß, ß-diphenylacrylate derivatives; triazine derivatives; benzotriazole derivatives; benzalmalonate derivatives; benzimidazole derivatives; imidazolines; bis-benzazolyl derivatives; p-aminobenzoic acid (PABA) derivatives; methylenebis(hydroxyphenylbenzotriazole) derivatives; benzoxazole derivatives; screening polymers and screening silicones; [Symbol font/0x61]-alkylstyrene-based dimers; 4,4-diarylbutadienes; merocyanin derivatives; and mixtures thereof.
12. 	(Currently Amended) The composition as claimed in claim 1 lipophilic organic UV-screening agents chosen from:
Ethylhexyl methoxycinnamate, 
Ethylhexyl salicylate, 
Homosalate,
Butylmethoxydibenzoylmethane, 
Octocrylene,
Phenylbenzimidazolesulfonic acid,
Benzophenone-3, 
Benzophenone-4,
Benzophenone-5,
n-Hexyl 2-(4-diethylamino-2-hydroxybenzoyl)benzoate,
4-Methylbenzylidenecamphor, 
Terephthalylidenedicamphorsulfonic acid,
Disodium phenyldibenzimidazoletetrasulfonate,
Methylenebis(benzotriazolyl)tetramethylbutylphenol, 
Bis(ethylhexyloxyphenol)methoxyphenyltriazine, 
Ethylhexyl triazone,
Diethylhexyl butamidotriazone, 
2,4,6-Tris(dineopentyl 4’-aminobenzalmalonate)-s-triazine, 
2,4,6-Tris(diisobutyl 4’-aminobenzalmalonate)-s-triazine,
2,4-Bis(dineopentyl 4’-aminobenzalmalonate)-6-(n-butyl 4’-aminobenzoate)-s-triazine,
2,4,6-Tris(biphenyl-4-yl)-1,3,5-triazine, 
2,4,6-Tris(terphenyl)-1,3,5-triazine,
Drometrizole trisiloxane,
Polysilicone-15,
1,1-Dicarboxy(2,2’-dimethylpropyl)-4,4-diphenylbutadiene;
2,4-Bis[5-(1-dimethylpropyl)benzoxazol-2-yl-(4-phenyl)imino]-6-(2-ethylhexyl)imino-1,3,5-triazine,
and mixtures thereof.
13. 	(Withdrawn- Currently Amended) The composition as claimed in claim 1 further comprises one or more mineral UV-screening agents that are coated or uncoated metal oxide pigments. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the demonstration that the combination of behenyl behenate and lipophilic organic screening agent and C8-C30 alkyl(poly)glycoside enhances matt effect and SPF values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1, 4, 6-9, 12, 14 and 22-23 are allowable. Claims 11, 13 and 15-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II-IV, as set forth in the Office action mailed on 05/15/2019, is hereby withdrawn and claims 11, 13 and 15-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLESSING M FUBARA/Primary Examiner, Art Unit 1613